DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shahraray et al. (US 2008/0124055 A1 – hereinafter Shahraray).
Regarding claim 1, Shahraray discloses a method for locating a video playing node, comprising: selecting a target video out from a plurality of videos ([0037] – selecting a target video content, which is requested by a viewer at a client device, out of a plurality of video contents stored at a server to transmit the selected target video content to the requesting viewer’s client device); and sending the target video, a plurality of subtitle text segments of the target video and start time information of each of the plurality of subtitle text segments to a client ([0018]; [0044]; [0059] – sending the video content, locator code data, and the event index data to the client – the event index data comprise a plurality of subtitle text segments as further described at least at [0055], and the locator code data comprise start time information of each of the subtitle text segments as further described at [0016]), to cause the client to display the plurality of subtitle text segments (Fig. 4; [0050] – displaying the subtitle text segments for user’s selections), and determine, in response to a trigger operation on an any subtitle text segment of the plurality of subtitle text segments, a start playing node of the target video based on the start time information of the any subtitle text segment ([0049]-[0050]; [0065] – in response to a user’s selection, determining a corresponding segment of the video content for playback based on the start time information).
Regarding claim 10, Shahraray discloses a method for locating a video playing node, comprising: acquiring a target video, a plurality of subtitle text segments of the target video, and start time information of each of the plurality of subtitle text segments ([0018]; [0044]; [0059] – acquiring a requested video content, locator code data, and the event index data to the client – the event index data comprise a plurality of subtitle text segments as further described at least at [0055], and the locator code data comprise start time information of each of the subtitle text segments as further described at [0016]), wherein the target video is obtained by selecting out from a plurality of videos ([0037] – by selecting a target video content, which is requested by a viewer at a client device, out of a plurality of video contents stored at a server to transmit the selected target video content to the requesting viewer’s client device); displaying the plurality of subtitle text segments (Fig. 4; [0050] – displaying the subtitle text segments for user’s selections); determining, in response to a trigger operation on an any of the plurality of subtitle text segments, a start playing node of the target video based on the start time information of the any subtitle text segment ([0049]-[0050]; [0065] – in response to a user’s selection, determining a corresponding segment of the video content for playback based on the start time information).
	Regarding claim 11, Shahraray also discloses determining a start playing node of the target video based on the start time information of the any subtitle text segment comprises: determining a start moment of the any subtitle text segment in the target video according to the start time information of the any subtitle text segment ([0049]-[0050]; [0065] – determining the start time information to specify a location of a corresponding segment of the video content for playback); and setting the start moment as the start playing node of the target video to start to play the target video from the start playing node ([0049]-[0050]; [0065] – starting playing the segment of the video content for playback based on the start time information of the selected subtitle text segment).
	Regarding claim 12, Shahraray also discloses displaying a search control ([0047]; Fig. 1 – display a prompt for a search request); acquiring a search term in response to a trigger operation on the search control ([0047]-[0048] – acquiring a search term in response to trigger operation on the search control, e.g. submission of a search request by pressing ‘enter’ or ‘OK’); determining a matching subtitle text segment for the search term from the plurality of subtitle text segments ([0049] – determining subtitle text segments for display as search results); and displaying a predetermined identifier at a display location for the matching subtitle text segment (Fig. 4; [0049] – displaying a predetermined identifier, e.g. text and a thumbnail).
([0016] – acquiring an end time of each segment); determining an end moment of the any subtitle text segment in the target video according to the end time information of the any subtitle text segment ([0016] – determining the end time as the end moment of the corresponding segment); and setting the end moment as the end playing node of the target video to stop playing the target video when the target video is played to the end playing node ([0016]; [0065] – playing the selected segment, which ends at the end time).
	Regarding claim 14, Shahraray discloses an apparatus for locating a video playing node, comprising: a selection module configured to select a target video out from a plurality of videos ([0037] – a selection module, e.g. via a processor as described at Fig. 7; [0083]-[0084], for selecting a target video content, which is requested by a viewer at a client device, out of a plurality of video contents stored at a server to transmit the selected target video content to the requesting viewer’s client device); and a playing node management module configured to send the target video, a plurality of subtitle text segments of the target video and start time information of each of the plurality of subtitle text segments to a client ([0018]; [0044]; [0059] – a module, e.g. a processor as described at Fig. 7; [0083]-[0084], for sending the video content, locator code data, and the event index data to the client – the event index data comprise a plurality of subtitle text segments as further described at least at [0055], and the locator code data comprise start time information of each of the subtitle text segments as further described at [0016]), to cause the client to display the plurality of subtitle text segments (Fig. 4; [0050] – displaying the subtitle text segments for user’s selections), and determine, in response to a trigger operation on an any subtitle text segment of the plurality of subtitle text segments, a start playing node of the target video based on the start time information of the any subtitle text segment ([0049]-[0050]; [0065] – in response to a user’s selection, determining a corresponding segment of the video content for playback based on the start time information).
	Claim 15 is rejected for the same reason as discussed in claim 1 above in view of Shahraray also disclosing electronic device, comprising: at least one processor (Fig. 7; [0084] – processor 502); and a memory coupled in communication with the at least one processor (Fig. 7; [0083]-[0084] – memory 504); wherein, the memory stores instructions executable by the at least one processor, and the instructions, when executed by the at least one processor, cause the at least one processor to perform the method of claim 1 ([0083]-[0084] – storing a set of instructions that specify actions to be taken).
	Claim 16 is rejected for the same reason as discussed in claim 10 in view of Shahraray also disclosing an electronic device, comprising: at least one processor (Fig. 7; [0084] – processor 502); and a memory coupled in communication with the at least one processor (Fig. 7; [0083]-[0084] – memory 504); wherein, the memory stores instructions executable by the at least one processor, and the instructions, when executed by the at least one processor, cause the at least one processor to perform the method of claim 10 ([0083]-[0084] – storing a set of instructions that specify actions to be taken).
(Fig. 7; [0083]-[0084] – memory 504) having computer instructions stored thereon that, when executed by a computer, cause the computer to perform the method of claim 1 ([0083]-[0084] – storing a set of instructions that specify actions to be taken).
Claim 18 is rejected for the same reason as discussed in claim 10 above in view of Shahraray also disclosing a non-transitory computer-readable storage medium (Fig. 7; [0083]-[0084] – memory 504) having computer instructions stored thereon that, when executed by a computer, cause the computer to perform the method of claim 10 ([0083]-[0084] – storing a set of instructions that specify actions to be taken).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shahraray as applied to claims 1 and 10-18 above, and further in view of Boyd et al. (US 11,204,959 B1 – hereinafter Boyd).
Regarding claim 2, see the teachings of Shahraray as discussed in claim 1 above. Shahraray also discloses selecting a target video out from a plurality of videos comprises: obtaining the target video based on the first group of videos ([0018]; [0044]; [0059] – obtaining a video content requested by a user based on the plurality of videos).
However, Shahraray does not disclose selecting a target video out from a plurality of videos comprises: for each of the plurality of videos, calculating a value score of the video based on user interaction data of the video; selecting videos having value scores higher than a first threshold out from the plurality of videos, as a first group of videos.
Boyd discloses selecting a target video out from a plurality of videos comprises: for each of the plurality of videos, calculating a value score of the video based on user interaction data of the video (column 8, lines 31-57); selecting videos having value scores higher than a first threshold out from the plurality of videos, as a first group of videos (column 8, lines 31-57).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Boyd into the method taught by Shahraray to provide the users with the most valued video contents.
Regarding claim 8, see the teachings of Shahraray and Boyd as discussed in claim 2 above, in which Boyd also discloses the user interaction data comprises at least one of: a second proportion of a quantity of users whose times watching the video are more than a fourth threshold to a total quantity of users who watch the video; a quantity of comments for the video; a quantity of collections for the video; and a quantity of praises for the video (column 12, lines 22-24; column 14, lines 48-54 – at least a quantity of praises for the video, via ‘like it’ or ‘love it’ selections, given by the accumulated score).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shahraray and Boyd as applied to claims 1-2, 8, and 10-18 above, and further in view of Qu et al. (US 2021/0192220 A1 – hereinafter Qu).
Regarding claim 3, see the teachings of Shahraray and Boyd as discussed in claim 1 above. However, Shahraray and Boyd do not disclose obtaining the target video based on the first group of videos comprises: for each of the first group of videos, classifying the video using a pre-trained classifier to determine a category of the video; selecting videos belonging to a predetermined category out from the first group of videos, as a second group of videos; and obtaining the target video based on the second group of videos.
Qu discloses obtaining a target video based on a first group of videos comprises: for each of the first group of videos, classifying the video using a pre-trained classifier  to determine a category of the video (Fig. 2; [0088]); selecting videos belonging to a predetermined category out from the first group of videos, as a second group of videos (Fig. 2; [0060] – a second group of videos, e.g. videos of a target class); and obtaining the target video based on the second group of videos ([0061]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Qu into the method taught by Shahraray and Boyd to select a target video content that fits user’s interest.
Allowable Subject Matter
Claims 4-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484